Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Delmont Logan appeals the district court’s order denying his motion to compel specific performance of his plea agreement. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. United States v. Logan, No. 3:06-cr-00284-REP-1 (E.D.Va. July 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.